IN THE COURT OF COMMON PLEAS FOR THE STATE OF DELAWARE
IN AND FOR NEW CASTLE COUNTY

TIBY SAUNDERS-GOMEZ )
)
Defendant-BeloW/Appellant, )
)
v.. ) C.A. No.: CPU4-l3-O03588
)
RUTLEDGE MAINTENANCE )
CORPORATION, )
)
Plaintiff-Below/Appellee. )
Submitted: January lO, 2016
Decided: February 25, 20 l 6
Tiby Saunders-Gomez Edward J. Fornias, III, Esquire
404 Pigeon View Lane Law Offlce of EJ Fornias, P.A.
New Castle, DE l9720 615 West 18th Street, Lower Level
Self-Represented/lppellant Wilmington, DE 19802

Attorneyfor Appellee

MEMORA_ND_UM_ _O_PINION AND ORDER
  `I',T.F§'S'.l` FOR ATTORNEY’S FEES

       

This is a breach of contract action arising out of alleged non-payment of homeoWner’s
assessment fees by Defendant-Below/Appellant Tiby Saunders-Gomez ("Saunders-Gomez").
Plaintiff-Below/Appellee Rutledge Maintenance Corporation ("Rutledge") claimed that
Saunders-Gomez failed to pay yearly homeowner’s assessment fees. The Court held a two-day
trial on November 23-24, 2015, and entered judgment in favor of Rutledge and against
Saunders-Gomez in the amount of $l,062.00. The Court also granted Edward Fomias, counsel
for Rutledge, leave to submit an Affidavit in Support of Attorney’s Fees.

On November 30, 2015, Rutledge submitted an affidavit requesting an award of

$8,975.83, and attached an accounting of the entire amount. On January 6, 2016, Saunders-

Gomez filed an affidavit opposing Rutledge’s request; however, Saunders-Gomez’s affidavit
does not address the reasonableness of Mr. Fornias’ attorney fees. Instead, she rehashes issues
that the Court already disposed of at or before trial. Therefore, the Court deems Rutledge’s
request as unopposed. Nonetheless, the Court will determine whether the attorney’s fees
requested in Rutledge’s Affidavit are reasonable under Delaware law.
DISCUSSION

Delaware courts adhere to the American rule, which provides that parties bear their own
costs of litigation unless there is a contractual or statutory basis for the award of attorney’s fees.l
The Declaration in this matter requires homeowners to pay for reasonable attorney’s fees
incurred as a result of Rutledge initiating a lawsuit in order to collect delinquent assessment
fees.z Therefore, Rutledge is entitled to request attorney fees from Saunders-Gomez. The Court,
however, has discretion in determining whether the requested fees are reasonable.3 For
guidance, the Court relies on the Delaware Lawyers’ Rules of Professional Conduct, particularly

Rule l.5, which provides a number of factors that the Court should consider in determining the

reasonableness of attorney’s fees:

(l) The time and labor required, the novelty and difficulty of the questions
involved, and the skill requisite to perform the legal service properly;

(2) The likelihood, if apparent to the client, that the acceptance of the
particular employment will preclude other employment by the lawyer;

(3) The fee customarily charged in the locality for similar legal services;

(4) The amount involved and the results obtained;

(5) The time limitations imposed by the client or by the circumstances ;

(6) The nature and length of the professional relationship with the client;

(7) The experience, reputation, and ability of the lawyer or lawyers
performing the services; and,

(8) Whether the fee is fixed or contingent.4

l Dixon v. Council of Clijj‘" Hous
2 J.Ex. 1,111(<1).

3 Maple Hz`ll Homeowners Ass’n v. Newton, 2015 WL l205283 at *3 (Del. Com. Pl. mar. 9, 2015); SIGA
Technologies, Inc. v. PharmAthene, Inc., 67 A.3d 330, 353 (Del. 2013).

" Del. Lawyers’ R. Prorl. conduct i.s(a).

e Coi'zd0minium, 2009 WL 5455537 at *3 (Del. Com. Pl, Dec. 8, 2009).

 

These factors are not exclusive, nor will each factor be relevant in assessing the reasonableness
of attorney’s fees.s The Court also considers "whether the number of hours devoted to litigation
was excessive, redundant, duplicative or otherwise unnecessary."é The Court will address the
factors to be considered determining the reasonableness of a fee in seriatim:

(1) The time and labor required, the novelty and difficulty of the questions
involved, and the skill requisite to perform the legal service properly;

Rutledge’s claim was a straightforward breach of contract action. After Rutledge filed
the Complaint on Appeal, however, Saunders-Gomez engaged in extensive motion practice,
which required Mr. Fornias to prepare responses and attend multiple hearings on behalf of

Rutledge.7 The amount of time and labor Mr. Fornias spent litigating this matter was more than

reasonable.

(2) T he likelihood, if apparent to the client, that the acceptance of the particular
employment will preclude other employment by the lawyer;

As indicated above, this case was a straightforward breach of contract action. Mr.

Fornias’ acceptance of this matter would not have obviously precluded him from accepting other

cases.

(3) T he fee customarily charged in the locality for similar legal services;

As mentioned supra, the amount of time and labor Mr. Fornias spent litigating this matter
was more than reasonable. His calculation of attorney’s fees is based on a reasonable reduced

hourly rate of $200.00 per hour, "a competitive rate" in light of Mr. Fornias’ nearly twenty years

of experiences

5 Del. Lawyers’ R. Prof’l. Conduct l.5(a) cmt.

6 Mahani v. Edix Media Group, Inc., 935 A.2d 242, 247 (Del. 2007).

7 The Court notes that most of the billed hours listed in Mr. Fornias’ Amended Affidavit in Support of Attomey’s
Fees were incurred as a result of responding to the several motions that Saunders-Gomez filed. In fact, at multiple
times throughout litigation, the Court informed Saunders-Gomez of the possibility of her paying for Rutledge’s

attorney’s fees as a result of her excessive motion practice.
8 Bayview Manor II Maintenance Corp. v. Alkhatib, 2015 WL 4789762 at *3 (Del. Com. Pl. Apr. 30, 2012).

3

(4) T he amount involved and the results obtained;

In Plaintift’ s Amended Comp1aint, Rutledge demanded $l,989.05 together with costs,
interest and attorney’s fees. Ultimately, the Court awarded Rutledge $l,062.00. Thus, in terms
of results obtained, Rutledge succeeded. The fact that the amount of attomey’s fees Rutledge
requests exceeds the amount of judgment awarded has no bearing on the determination of
whether the request for attorney’s fees in this case is reasonable.

(5) T he time limitations imposed by the client or by the circumstances;

This factor does not appear to be an issue in this case.

(6) The nature and length of the professional relationship with the client;

The Court has no knowledge of the nature and length of the professional relationship
involved in this case, and therefore, gives no weight to this factor.

(7) T he experience, reputation, and ability of the lawyer or lawyers performing
the services; and,

Mr. Fomias is an experienced member of the Bar, and has been practicing in Delaware
for nearly twenty years. His patience and diligence in litigating this matter, particularly in
responding to Saunders-Gomez’s several pre-trial motions_most of which were considerably

verbose_is notable.

(8) Whether the fee is fxed or contingent.g

Mr. Fomias’ fee was neither fixed nor contingent, but instead, was based upon an hourly
rate charged for services rendered. In reviewing Mr. Fomias’ Aff`idavit, the Court concludes the
time Mr. Fornias devoted to the litigation was appropriate, and in no way excessive, redundant,
duplicative or otherwise unnecessary.lo Indeed, the Court notes that Mr. Fornias did not include

any of the attomey fees incurred in connection with Rutledge’s filing of its Motion to Amend the

 

9 Del. Lawyers’ R. Prof’l. Conduct l.5(a).
10 Mahani at 247.

Complaint on Appeal, and subsequently its Amended Complaint on Appeal.ll While it is

unlikely the Court would have approved such fees, the Court commends Mr. Fornias for

deducting these fees on his own initiative.
ORDER

For the foregoing reasons, the Court finds that the attorney’s fees Rutledge requested are

reasonable, and grants Rutledge’s request for attorney’s fees and costs in the amount of

  
    

$8,975.83.
IT IS SO ORDERED.
l"
,/ .\
‘ rab!e Carl C. D¢ berg,
cc: Tamu White, Judicia1 Case Management Supervisor

11 See Am. Aff. In Support of Att’y Fees; see also Pl. Resp. to Def.’s Opp’n to Request for Att’y Fees, 1[ 4.
5